Exhibit 14 Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Service Providers” and "Independent Registered Public Accounting Firm" in the combined Prospectus/Proxy Statement for TS&W/Claymore Tax Advantaged Balanced Fund and Rydex | SGIMunicipal Fund and the incorporation by reference of our report dated February 24, 2011 on the December 31, 2010 financial statements of the TS&W/Claymore Tax-Advantaged Balanced Fund in Pre-Effective Amendment No. 2 to the Registration Statement (Form N-14 Registration No. 333-176853) of Security Income Fund. /s/ERNST & YOUNG LLP Chicago, Illinois October 20, 2011
